     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 1 of 9 Page ID #:203



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ADAM P. SCHLEIFER (Cal. Bar No. 313818)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4849
 7        Facsimile: (213) 894-6269
          E-mail:    adam.schleifer@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,              No. CR 19-463-SVW

13             Plaintiff,
                                            GOVERNMENT’S SENTENCING POSITION
14                   v.
                                            Hearing Date: August 30, 2021
15   CHARLES THOMAS SEBESTA,                Hearing Time: 11:00 a.m.
                                            Location:     Courtroom of the Hon.
16             Defendant.                                 Stephen V. Wilson

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the Acting United States Attorney for the Central District
20   of California and Assistant United States Attorney Adam P. Schleifer,
21   hereby files its sentencing position in this case.
22        This sentencing position is based upon the attached memorandum
23   //
24   //
25   //
26   //
27   //
28
     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 2 of 9 Page ID #:204



1    of points and authorities, the files and records in this case, and

2    such further evidence and argument as the Court may permit.

3    Dated: August 16, 2021               Respectfully submitted,

4                                         TRACY L. WILKISON
                                          Acting United States Attorney
5
                                          SCOTT M. GARRINGER
6                                         Assistant United States Attorney
                                          Chief, Criminal Division
7

8
                                          ADAM P. SCHLEIFER
9                                         Assistant United States Attorney
10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 3 of 9 Page ID #:205



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.   INTRODUCTION

3         Pursuant to the terms of his written plea agreement, defendant

4    Charles Thomas Sebesta (“defendant”) pleaded guilty on February 3,

5    2020 to Counts Five (wire fraud in violation of 18 U.S.C. § 1343) and

6    Eight (bank fraud in violation of 18 U.S.C. § 1344(2)) of the

7    thirteen-count indictment in this case.        (See Dkt. Nos. 1, 30.)

8         The United States Probation Office (“USPO”) disclosed its

9    Presentence Investigation Report (“PSR”) and its sentencing
10   recommendation on April 13, 2020. (Dkt. Nos. 31, 32.)          The USPO
11   determined that the total offense level under the United States
12   Sentencing Guidelines (“USSG”) applicable to defendant’s convictions
13   is 30; that defendant’s Criminal History Score of 3 establishes a
14   USSG Criminal History Category of II; that the applicable USSG range
15   of imprisonment is therefore 108–135 months; that the Guidelines term
16   of supervised release is 2–5 years; that defendant owes restitution
17   totaling $11,438,213 as well as a mandatory special assessment of
18   $200; and that concurrent terms of imprisonment of 108 months would

19   satisfy the sentencing factors of 18 U.S.C. § 3553(a).

20        The government does not object to the USPO’s calculations of

21   defendant’s total Guidelines offense level, criminal history, or

22   payment obligations.     For the reasons set forth below, the government

23   recommends that the Court impose a within-Guidelines term of

24   imprisonment of 130 months; a five-year term of supervised release;

25   $11,438,213 in restitution according to the schedule set forth in the

26   PSR; and the mandatory $200 special assessment.

27

28
     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 4 of 9 Page ID #:206



1    II.    STATEMENT OF FACTS

2           For at least ten years, from at least 2006 through 2016,

3    defendant functioned brazenly as what one victim aptly described as

4    “a master serial-embezzler” and “master manipulator.” (PSR ¶ 34.)

5    Defendant’s primary——but hardly only——criminal scheme preyed upon a

6    Los Angeles Church, the Fifth Church of Christ, Scientist (the

7    “Church”).     Defendant insinuated himself into the Church’s trust

8    first by gaining employment as a facilities manager in 2001 and, by

9    2005, also joining as a member and serving as Chairperson of the
10   Church’s Board.     (PSR ¶ 13; Dkt. No. 27 at 10.)      Having wrested
11   operational and financial control of the Church from its elderly
12   members by 2006, defendant began a ten-year spree in which he treated
13   the Church and its considerable assets as his own personal piggy
14   bank, stealing and dissipating more than $11.4 million.           (PSR ¶¶ 13–
15   30.)
16          Among other means, defendant perpetrated his scheme by:
17            •   forging signatures upon the Church’s checks;
18            •   creating fictitious accounting entries and false invoices
19                payable to legitimate-sounding shell companies defendant

20                created for his fraudulent purpose;

21            •   causing the Church to sell its real property and embezzling
22                the proceeds;

23            •   intercepting bequests to the Church from the estates of
24                deceased members and arrogating them for his own use and

25                benefit;

26            •   generating cashier’s checks from Church accounts and using
27                them for extravagant personal purchases of homes and other

28                luxury items for himself and his family;

                                            2
     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 5 of 9 Page ID #:207



1              •    dissipating Church assets by spending at least $9.6 million
2                   in luxury expenses for himself and his family, 1 including

3                  hundreds-of-thousands of dollars of expenses at a luxury

4                  hotel with a romantic partner;

5              •   impersonating others and creating false and fraudulent
6                  email accounts and emails in their names; and

7              •   causing the Church to fire, ostracize, and disbelieve those
8                  who raised concerns or threatened to impede defendant’s

9                  fraudulent progress.
10   (See PSR ¶¶ 12–34; Dkt. No. 27 at 9–14.)

11        In other words, and in Guidelines terms, defendant stole

12   $11,438,213 and destroyed a venerable church, its congregation, and

13   the faith its congregants had in one another by employing

14   sophisticated means to abuse his position of trust and cause the

15   Church not only substantial, but ruinous, financial hardship.            (See

16   PSR ¶¶ 33–34, 42–47.)

17        In parallel to and concurrently with the frauds defendant

18   perpetrated against the Church and the banks with whom the Church

19   dealt, defendant also devised and executed three other fraudulent

20   schemes.       First, from at least September 2012 through January 2013,

21   defendant embezzled some $34,000 from a separate employer of his (a

22   private high school in Los Angeles) through a fictitious-invoice

23   scheme that shared features with the fraud he perpetrated against the

24   Church.       (PSR ¶ 53.)   Second, defendant defrauded a set of religious

25   and medical charities, convictions and probation for which frauds did

26

27        1 On August 16, 2021, defendant represented to the government
     that he had dissipated essentially all of the $11.4 million he’d
28   stolen from the Church, with some $9.6 million in stolen funds spent
     on travel, entertainment, and other sundry credit-card expenses.
                                        3
     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 6 of 9 Page ID #:208



1    nothing to deter defendant from continuing in his as-yet undiscovered

2    fraud against the Church.      (PSR § 57.)    Indeed, defendant continued

3    to execute his scheme to defraud in this case at the very same time

4    that he stood before a California court offering self-justifying

5    pieties and false promises “to ensure I do not put myself or anyone

6    else in this position again” as part of a successful effort to avoid

7    a custodial conviction in connection with his state crimes.           Third,

8    defendant used ill-gotten Church monies and fraudulent email accounts

9    and identities in connection with a scheme involving a professional
10   sports franchise and an exclusive dining club at Disneyland.           (See,
11   e.g., Dkt. No. 1 at 7–8.)

12         For his fraudulent scheme against the Church, defendant was

13   charged in a thirteen-count Indictment of August 14, 2019.           Pursuant

14   to the parties’ plea agreement (Dkt. No. 27), defendant pleaded

15   guilty to Counts Five and Eight of that Indictment on February 3,

16   2020. 2   (Dkt. No. 30.)

17   III. The Presentence Report

18         The USPO calculated defendant’s USSG Total Guidelines Offense

19   Level at 30, pursuant to the following calculations, which are

20   consistent with the parties’ plea agreement and with which the

21   government agrees:

22      Base Offense Level                   7                  U.S.S.G. § B1.1

23      Loss Amount                        +20       U.S.S.G. § 2B1.1(b)(1)(K)

24

25
           2Count Five charged defendant with wire fraud in violation of
26   18 U.S.C. § 1343 for an interstate email defendant sent to a Church
     email account in which the defendant impersonated an executive of the
27   real estate developer who had purchased property from the Church;
     Count Eight charged defendant with bank fraud in violation of 18
28   U.S.C. § 1344(2) for forging a $3,700 Church check for the benefit of
     defendant’s wife. (Dkt. No. 1 at 9, 11.)
                                        4
     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 7 of 9 Page ID #:209



1       Financial Hardship                  +2          U.S.S.G. § 2B1.1(b)(2)

2       Sophisticated Means                 +2       U.S.S.G.§ 2B1.1(b)(10)(C)

3       Abuse of Position of Trust          +2                  U.S.S.G.§ 3B1.3

4       Acceptance of Responsibility        -3              U.S.S.G. § 3E1.1(a)

5    (See PSR ¶¶ 37–52.)

6          Noting that defendant committed the instant offense while on

7    probation for his fraud against the religious-medical charities, the

8    USPO calculated defendant’s Criminal History Score as 3, placing him

9    within Criminal History Category II, a calculation with which the
10   government agrees.
11         With a Total Guidelines Offense Level of 30 and a Criminal
12   History Category of II, the USPO found that the Guideline range for
13   defendant’s term of imprisonment was 108–135 months; that the maximum
14   statutory term of imprisonment was sixty years; that $11,438,213 in
15   restitution is owed; that any fine amount should be waived in light
16   of the restitution owed; and that the Guidelines term of supervised
17   release is 2–5 years.     (PSR ¶¶ 106–121; Dkt. No. 31 at 6.)        The
18   government agrees with these calculations and findings.

19   IV.   The Government’s Sentencing Position

20         With no apparent motivation or circumstance other than his

21   criminal cupidity, 3 defendant stole more than $11.4 million from the

22   Fifth Church of Christ, Scientist and, in the process, destroyed not

23   only what had once been a venerable institution, but also the trust

24   and faith that its congregants had placed in one another.           Defendant

25

26
           3To the extent defendant argues that his medical infirmities
27   justify a lower sentence, it is well-established that the “the sick
     do not have a license to commit crime.” E.g., United States v.
28   Dachman, 743 F.3d 254, 263 (7th Cir. 2014) (affirming 120-month
     sentence for $4 million fraud scheme).
                                        5
     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 8 of 9 Page ID #:210



1    turned those congregants against one another; he impersonated

2    legitimate businesspeople and sent fraudulent communications in their

3    name; he intercepted the bequests of decedents and arrogated their

4    dying wishes to his limitless criminal greed; he forged checks and

5    defrauded multiple banks in the process; and he managed, he claims,

6    to have spent all of his ill-gotten gains in the process.

7         Defendant did all this not as an impulsive one-off, but as a way

8    of life. He operated three other similar schemes during the decade in

9    which he ripped off the Church and betrayed the trust of its aged
10   congregants.   (See PSR §§ 53, 57; Dkt. No. 1 at 7–8.)
11        In light of defendant’s fraudulent conduct and shameless

12   recidivism, the low-end Guidelines term of imprisonment and mid-range

13   term of supervised release recommended by the USPO would fail to

14   satisfy the sentencing factors set forth in 18 U.S.C. § 3553(a).

15   Rather a within-Guidelines term of imprisonment of 130 months is

16   necessary to reflect the seriousness of defendant’s offense, promote

17   respect for the law, afford adequate deterrence both to defendant and

18   the public, and, finally, protect the public from further crimes by

19   the defendant.    § 3553(a)(2)(A)–(C).     See, e.g., United States v.

20   Sotomayor, 563 Fed. Appx. 123, 124–28 (3d Cir. 2014) (affirming as

21   reasonable above-Guidelines 216-month sentence for recidivist

22   fraudster who targeted church and its members).         In similar

23   circumstances, indeed, courts of appeal have affirmed as reasonable

24   sentences “double the advisory Guidelines.” United States v. Zaler,

25   405 Fed. Appx. 301, 302–310, 316–17 (affirming above-guidelines

26   sentence of 180 months for recidivist fraudster who created false

27   invoices and manipulated innocent associates while emphasizing his

28   untreated bipolar disorder).

                                            6
     Case 2:19-cr-00463-SVW Document 49 Filed 08/16/21 Page 9 of 9 Page ID #:211



1    V.   CONCLUSION

2         For the foregoing reasons, the government respectfully requests

3    that this Court impose a within-Guidelines term of imprisonment of

4    130 months; a five-year term of supervised release; $11,438,213 in

5    restitution according to the schedule set forth in the PSR; and the

6    mandatory $200 special assessment.

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
